                      IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                               WESTERN DIVISION
                                No. 5:18-CV-00576-D

 IBRAHIM OUDEH AND
 TERESA SLOAN-OUDEH,

                Plaintiffs,

        V.

 GOSHEN MEDICAL CENTER, INC.,
                                                       ORDER ON GOSHEN MEDICAL
                Defendant and Third-Party             CENTER, INC.'S MOTION TO LIFT
                 Plaintiff,                             ABEYANCE AND TO DISMISS

        V.

 UNITED STATES AND STATE OF
 NORTH CAROLINA,

                Third-Party Defendants.


       THIS MATTER is before the Court on Goshen Medical Center's Motion to Lift

Abeyance filed on May 8, 2020 [DE 36].

       The Court has considereq Goshen's Motion to Lift Abeyance [DE 36] and Memorandum

in Support of Goshen Medical Center's Motion to Lift Abeyance [DE 37]. In addition, the Court

notes that it has previously outlined the factual background of this case in its Order of January

29, 2019 in which the Court concluded that the Plaintiffs' complaint involves money subject to a

.prejudgment writ of garnishment. [DE 25] Plaintiffs have now agreed and consented to that

conclusion in a joint consent motion in related case United States v. Oudeh, No. 5: 18-CV-9-D

[Related Case. DE 123].




         Case 5:18-cv-00576-D Document 43 Filed 07/20/20 Page 1 of 2
       Based on these considerations, the Court hereby GRANTS Goshen Medical Center's

Motion to Lift Abeyance, determines that Plaintiffs' admissions in the Related Case render this

case moot, and, therefore, dismisses this action with prejudice.


      SO ORDERED. This '2.0day of July 2020.


                                                        JAMES C. DEVER III
                                                        United States District Judge




         Case 5:18-cv-00576-D Document 43 Filed 07/20/20 Page 2 of 2
